DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for RCE filed on 10/28/2020 has been entered. Claims 1, 3-5, 14 and 19 have been amended. Claim 20 has been canceled. Claims 1-19 and 21 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
3.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 1, 3-6, 9-10 and 21  is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al., (US 2012/0176780 A1), hereinafter refer to as Gross in view of Bigliatti et al., (US 2010/0226127 A1), hereinafter refer to as Bigliatti, and in further view of McRae, (US 2015/0091454 A1), hereinafter refer to as McRae.

    PNG
    media_image1.png
    305
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    442
    457
    media_image2.png
    Greyscale

         Regarding claim 1, Gross discloses a multi-spectral flashlight, comprising: 
a housing (line 3, section 0033); 
a battery (line 11, section 0033) disposed in the housing; 

a LED module (as shown in fig.2) including a while LED (21, fig.4) and a plurality of colored LEDs (22, 23, fig.4) which emit different colors of illumination (section 0032), the LED module being disposed within an aperture (as shown in fig.1);
a LED driver (the circuit part using to operates the two switch, section 0031) coupled to the LED module, the LED module being coupled to the battery and to the power switch, the LED driver being configured to drive the LED module in a default illumination mode (the operation of the embodiment shown in fig.4 with secondary or tertiary components) in response to a first user operation of the power switch (press the first switch 31) and a selected alternate illumination mode (pressing 31 the second time and third time quickly) in response to a second user operation of the power switch (switch off and on the flashlight, section 0040), the LED driver further being configured with a plurality of selectable pre-determined alternate illumination modes (controlling activation of one set of colored LEDs 22 at a time, section 0036); and 
an alternate illumination selector switch (35, fig.1) coupled to the LED driver; 
wherein the plurality of selectable pre-determined alternate illumination modes comprise different colors of illumination (controlling activation of one set of colored LEDs 22 at a time, section 0036); and 
wherein the LED driver advances through the plurality of selectable pre-determined alternate illumination modes in response to operation of the alternate illumination selector switch, allowing selection of one of the plurality of modes as the selected 
         But fails to specifically disclose a reflector having an aperture as claimed. 
         However Bigliatti teaches of a lighting device can be used within flashlights (section 0043) wherein the device comprising lens and the lens can be polished from a block of reflector (section 0097) in purpose of making the lens to be reflective (section 0097).
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the lens (18, fig.1) of Gross to cut from a block of reflector and polishing it in Bigliatti’s way because Bigliatti provides the motivation cutting a reflector to form a lens can be configured such that substantially all light propagating thereto from the cavity is totally internally reflected to the output surface and the light can exit the lens body at the output surface (section 0006).  
         Neither Gross nor Bigliatti specifically disclose wherein the default illumination mode comprising illuminating the white LED and the plurality of colored LEDS simultaneously as claimed.
          However McRae teaches of a lighting device (as shown in fig.1) wherein the device comprising a switching module (60) while the switch is in the operation state C (section 0050), the switch illuminates the white LED and the plurality of colored LEDs simultaneously (section 0051).
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gross’ power switch as McRae’s switch module because provides the motivation that using McRae’s switch                
        Regarding claim 3, the multispectral flashlight of claim 1, Gross further discloses wherein the plurality of selectable pre-determined alternate illumination modes includes illuminating each of the plurality of colored LEDs individually (section 0030).  
        Regarding claim 4, the multispectral flashlight of claim 1, Gross further discloses wherein the plurality of colored LEDs comprises a red LED, a green LED and a blue LED (section 0032).  
        Regarding claim 5, the multispectral flashlight of claim 1, Gross further discloses wherein the plurality of colored LEDs comprises a red LED, a green LED and a blue LED (section 0032), and wherein the plurality of selectable pre-determined alternate illumination modes includes illuminating each of the plurality of colored LEDs individually (sections 0036).  
         But Gross does not specifically disclose wherein the default illumination mode comprising illuminating the white LED and the plurality of colored LEDS simultaneously as claimed.
          However McRae teaches of a lighting device (as shown in fig.1) wherein the device comprising a switching module (60) while the switch is in the operation state C (section 0050), the switch illuminates the white LED and the plurality of colored LEDs simultaneously (section 0051).
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gross’ power switch as McRae’s switch module because provides the motivation that using McRae’s switch         Regarding claim 6, the multispectral flashlight of claim 1, Gross further discloses wherein the housing comprises a cylindrical housing (line 3, section 0033), and wherein the LED module and LED driver are disposed at a first end of the cylindrical housing and the power switch is disposed at a second end of the cylindrical housing (the surface with the switch 30 is considered as one end, the rest is considered as the other end, as shown in fig.1).  
        Regarding claim 9, the multispectral flashlight of claim 1, Gross in view of McRae further discloses and teaches wherein the first user operation of the power switch comprises a single depression of the power switch and wherein the second user operation of the power switch comprises a double depression of the power switch in quick succession (McRae, sections 0050,0051).  
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gross’ power switch as McRae’s switch module because provides the motivation that using McRae’s switch which will be appreciated that numerous convoluted lighting schemes may be achieved (section 0053) so that the desired illumination purposes can be achieved.               
        Regarding claim 10, the multispectral flashlight of claim 1, Gross further discloses wherein operation of the alternate illumination selector switch advances the LED driver through the plurality of selectable pre-determined alternate illumination modes only when the power switch is closed (the second switch can cycle through all the colors 
        Regarding claim 21, the multispectral flashlight of claim 1, Bigliatti further teaches wherein the reflector is shaped and polished to provide a focused beam of light (section 0097). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the lens (18, fig.1) of Gross to cut from a block of reflector and polishing it in Bigliatti’s way because Bigliatti provides the motivation cutting a reflector to form a lens can be configured such that substantially all light propagating thereto from the cavity is totally internally reflected to the output surface and the light can exit the lens body at the output surface (section 0006).            

7.      Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Bigliatti and McRae, as applied to claim 1 above, and further in view of Yan et al., (US 2016/0249431 A1), hereinafter refer to as Yan.
           Regarding claim 2, the multispectral flashlight of claim 1, Gross discloses a flashlight comprising a plurality of LEDs as shown above. But fails to specifically disclose the LEDs are disposed on a single substrate as claimed. However Yan teaches 
         Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gross’ LEDs in a single substrate as Yan because Yan provides the motivation that doing this way can make a multiple LEDs device be tuned to provide desired light colors (section 0007).
8.      Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Bigliatti and McRae, as applied to claims 1 and 6, and further in view of Lynch et al., (US 2002/0036902 A1), hereinafter refer to as Lynch.
         Regarding claims 7-8, the multispectral flashlight of claim 6, Gross in view of McRae discloses and teaches of a flashlight comprising switch as shown above. Neither Gross nor McRae specifically discloses or teaches of the flashlight further comprising a rotatable bezel wherein in a first position of the bezel the alternate illumination select or switch is covered and in a second position of the bezel the alternate illumination selection switch is exposed as claimed in claim 7 and the flashlight further comprising a rotatable cover wherein in a first position of the cover the alternate illumination select or switch is covered and in a second position of the cover the alternate illumination selection switch is exposed as claimed in claim 8. However Lynch teaches of a portable light device (as shown in fig.9C) wherein the switch comprising a rotatable bezel with different position by rotating the ring 46 to cover or expose the switch (section 0048).  
           Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the switch of Gross in view of McRae to have Lynch’s because Lynch provides the motivation using this kind .
9.      Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Bigliatti and McRae, as applied to claim 1 above, and further in view of Sharrah et al., (US 2014/0240967 A1), hereinafter refer to as Sharrah.
         Regarding claim 11, the multispectral flashlight of claim 1, Gross discloses a flashlight comprising rechargeable battery (section 0049) as shown above. None of Gross, Bigliatti and McRae specifically discloses or teaches of the battery charging circuit comprising: a USB connector; and a charge status indicator as claimed. However Sharrah teaches of a portable light comprising a charge unit for the battery and wherein the charge unit comprising a USB connector (80, fig.4); and a charge status indicator (360, fig.4) in purpose of providing the information of the operation status of the battery (lines 1-4 from bottom up, section 0036). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the charge unit for the battery of Gross to have Sharrah’s because Sharrah provides the motivation using this kind of charge unit for battery to make the portable light device be chargeable from different charging sources (section 0002), which allows the portable light device to be connected to commonly available source of electrical power (section 0007).
         Regarding claim 12, the multispectral flashlight of claim 11, Sharrah further teaches wherein when the USB connector is coupled to a charging source, the charge status indicator provides visual indication of whether the battery is charging or is fully 
         Regarding claim 13, the multispectral flashlight of claim 12, Sharrah further teaches wherein the plurality of colors indicative of a state of discharge of the battery includes green, yellow and red (section 0059, and section 0063, lines 7-8, any color can be desired). In purpose of providing the information of the operation status of the battery (lines 1-4 from bottom up, section 0036). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the charge unit for the battery of Gross to have Sharrah’s because Sharrah provides the motivation using this kind of charge unit for battery to make the portable light device be chargeable from different charging sources (section 0002), which allows the portable light device to be connected to commonly available source of electrical power (section 0007).
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Bigliatti, and further in view of Lynch et al., (US 2002/0036902 A1), hereinafter refer to as Lynch and McRae.
         Regarding claim 14, Gross discloses in a multispectral flashlight having a battery (line 11, section 0033), a power switch (31, fig.1), an alternate illumination mode selector switch (35, fig.1), a LED module (as shown in fig.2) having a white LED (21, fig.4) and plurality of colored LEDs (22, 23, fig.4) disposed within the aperture (as shown in fig.1), and a LED driver (the circuit part using to operates the two switches, section 0031), the LED driver being configured to drive the LED module in a default illumination mode (on/off the flashlight) and a selected alternate illumination mode (pressing the second switch 35), the LED driver further being configured with a plurality of selectable pre-determined alternate illumination modes comprising different colors of illumination (blinking, strobe, varying visible intensity, etc., section 0031), a method of selecting a default mode and an alternate illumination mode comprising: 
exposing the alternate illumination selector switch for use (the 35 is available for using, as shown in fig.1); 
actuating the alternate illumination selector switch to advance the LED driver through the plurality of selectable pre-determined alternate illumination modes (section 0031);and
driving the LED module in the desired alternate illumination mode (off/on the white LED) in response to a second operation of the power switch (the second operation of the power switch will be pressing the power switch two times continuously to off/on the white LED, section 0036).       

         However Bigliatti teaches of a lighting device can be used within flashlights (section 0043) wherein the device comprising lens and the lens can be polished from a block of reflector (section 0097) in purpose of making the lens to be reflective (section 0097).
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the lens (18, fig.1) of Gross to cut from a block of reflector and polishing it in Bigliatti’s way because Bigliatti provides the motivation cutting a reflector to form a lens can be configured such that substantially all light propagating thereto from the cavity is totally internally reflected to the output surface and the light can exit the lens body at the output surface (section 0006).                              
          Neither Gross nor Bigliatti specifically disclose the method comprising covering the alternate illumination selector switch when the LED driver advances to a desired alternate illumination mode as claimed. However Lynch teaches of a portable light device (as shown in fig.9C) wherein the switch comprising a rotatable bezel with different position by rotating the ring 46 to cover or expose the switch (section 0048).           
          Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the switch of Gross to have Lynch’s because Lynch provides the motivation using this kind of structure allows for additional functionality through the use of flexible storage space integrated into the device, thereby yielding unique functionality and aesthetics (section 0008).

          However McRae teaches of a lighting device (as shown in fig.1) wherein the device comprising a switching module (60) while the switch is in the operation state C (section 0050), the switch illuminates the white LED and the plurality of colored LEDs simultaneously (section 0051). 
        Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gross’ power switch as McRae’s switch module because provides the motivation that using McRae’s switch which will be appreciated that numerous convoluted lighting schemes may be achieved (section 0053) so that the desired illumination purposes can be achieved.
         Regarding claim 15, the method of claim 14, Gross further discloses further comprising the step of actuating the power switch prior to actuating the alternate illumination selector switch (the operation can press 31 first to activate the flashlight, and then press 35 to going to the color mode, section 0031).   
         Regarding claim 16, the method of claim 14, Lynch further teaches wherein the alternate illumination selector switch cannot be inadvertently actuated by a user when covered (section 0048). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the switch of Gross to have Lynch’s because Lynch provides the motivation using this kind of structure allows for additional functionality through the use of flexible storage space 
         Regarding claim 17, the method of claim 14, Lynch further teaches wherein the step of exposing the alternate illumination selector switch further comprises rotating a bezel (section 0048). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the switch of Gross to have Lynch’s because Lynch provides the motivation using this kind of structure allows for additional functionality through the use of flexible storage space integrated into the device, thereby yielding unique functionality and aesthetics (section 0008).
         Regarding claim 18, the method of claim 14, Lynch further teaches wherein the step of exposing the alternate illumination selector switch further comprises rotating a cover (section 0048). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the switch of Gross to have Lynch’s because Lynch provides the motivation using this kind of structure allows for additional functionality through the use of flexible storage space integrated into the device, thereby yielding unique functionality and aesthetics (section 0008).
         Regarding claim 19, the method of claim 14, Gross further discloses wherein the step of actuating the alternate illumination selector switch to advance the LED driver through the plurality of selectable pre-determined alternate illumination modes causes the LED driver to activate each of the white LED and of the plurality of colored LEDs individually (sections 0030-0031).  
Response to Arguments
11.         Applicant's arguments have been fully considered. I. Applicant asserts “The word “reflector”…as a reflector (REMARKS, page 1, para. 4).” The examiner agrees but Bigliatti teaches of a lens can be cut from a reflector and polished (Bigliatti’s section 0097) so that Gross’s lens can be modified to cut from a block of reflector and polishing it in Bigliatti’s way. 
II. Applicant also asserts “Notwithstanding the foregoing and without waiving…are not anticipated for at least these reasons (REMARKS, page 1, para. 5).” The examiner agrees, however, MaRae teaches of operation of white LED and colored LEDs simultaneously by press switch 60 (section 0051). 
III. Applicant also asserts “Gross fails to disclose…in quick succession (REMARKS, page 2, para. 3).” The examiner respectfully disagrees because Gross discloses pressing 31 once to activates the power and continuously pressing 31 off to on to power up the flashlight again (sections 0030, 0036). 
IV. Applicant finally asserts “Gross fails to disclose a first user…only when the power switch is closed (REMARKS, page 2, para. 3).” The examiner respectfully disagrees because Gross discloses the second switch can cycle through all the colors regardless to the states of the first switch, which including while the 31 is off (sections 0030, 0033) and controlling switch 35 can activate any one set of the color LEDs (section 0036).  
V. Applicant finally asserts “Claim 21 is not anticipated by Gross (REMARKS, page 2, para. 4).” The examiner agrees but Bigliatti teaches of a lighting device can be used within flashlights (section 0043) wherein the device comprising lens and the lens can be polished from a block of reflector (section 0097). Please see above for more details.
Conclusion
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844